            Case 1:20-cv-02313-CCB Document 1 Filed 08/10/20 Page 1 of 19



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND


NASON CONSTRUCTION, INC.                             :            CIVIL ACTION
3411 Silverside Road                                 :
Tatnall Building, Suite 200                          :
New Castle County                                    :
Wilmington, DE 19810,                                :
                                                     :
                        Plaintiff,                   :
                                                     :
                v.                                   :
                                                     :
BEYNON SPORTS SURFACES, INC.                         :
16 Alt Road                                          :
Baltimore County                                     :
Hunt Valley, MD 21030,                               :
                                                     :
                        Defendant.                   :            NO. ___________________


                                             COMPLAINT

       Plaintiff Nason Construction, Inc., by and through its attorneys, hereby files this Complaint

against Defendant Beynon Sports Surfaces, Inc., and alleges in support thereof as follows:

                                     NATURE OF THE ACTION

       1.       This action is for breach of contract to recover costs due to delays in the Critical Path of

the Substantial Completion of a construction project at the University of Maryland Eastern Shore

(“UMES”) in Princess Anne, Maryland.

                                               PARTIES

       2.       Plaintiff, Nason Construction, Inc. (“Nason”), is a Pennsylvania corporation with its

principal place of business at 3411 Silverside Road, Tatnall Building, Suite 200, Wilmington, New

Castle County, Delaware.
             Case 1:20-cv-02313-CCB Document 1 Filed 08/10/20 Page 2 of 19



        3.       Defendant, Beynon Sports Surfaces, Inc. (“Beynon”), is a Maryland corporation with

its principal place of business at 16 Alt Road, Hunt Valley (a.k.a., Cockeysville), Baltimore County,

Maryland.

                                    JURISDICTION AND VENUE

        4.       This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §

1332(a)(1) because there is diversity of citizenship between Plaintiff and Defendant, and the amount in

controversy exceeds $75,000, exclusive of interest and costs.

        5.       This Court has personal jurisdiction over Defendant because Beynon Sports Surfaces is

a Maryland corporation with its principal place of business in Hunt Valley, Maryland, and the

construction project from which this lawsuit arises was located in Princess Anne, Maryland.

        6.       Venue is proper in the District of Maryland pursuant to: (a) 28 U.S.C. § 1391(b)(1)

because Defendant Beynon has its principal place of business in and is a resident of the State of

Maryland; and (b) 28 U.S.C. § 1391(b)(2) because a substantial part of the events or omissions giving

rise to the claim occurred within this District.

                                     FACTUAL BACKGROUND

                 A.      Nason’s Contract to Resurface the UMES Track

        7.       Nason entered into a contract with UMES dated June 17, 2015, for the “Renovation /

Resurfacing of the Outdoor Track―Cappy Anderson Stadium―University of Maryland Eastern Shore,

Princess Anne, MD” (the “UMES Track Project”). UMES / Nason Contract (Ex. A hereto).

        8.       The total contract amount of the UMES Track Project was $2,297,000 (without change

orders), Substantial Completion of the work on the Project was to be within 120 calendar days, and the

contract provided for Liquidated Damages of $500 per calendar day that Substantial Completion went

beyond the 120 days. UMES / Nason Contract, Art. 2 (Ex. A hereto).



                                                   -2-
                Case 1:20-cv-02313-CCB Document 1 Filed 08/10/20 Page 3 of 19



           9.       The notice to proceed was issued on July 17, 2015, making the targeted Substantial

Completion date November 14, 2015.

           10.      The UMES Track Project involved a number of different components: It involved

removing the existing track; installing an underground water retention and irrigation system; sodding

the interior of the track; seeding the exterior of the track; pouring concrete for a sidewalk around the

track, a new pole vault runway, and shotput and hammer rings; installing a new scoreboard; and paving

the track and long-jump area with asphalt.

           11.      After the track and long-jump area had been paved and the concrete components had

been poured, the track and other surfaces were to be surfaced with a polyurethane synthetic material

and then striped.

           12.      The specifications for the Project were set so that the new track and field would meet

National Collegiate Athletic Association (“NCAA”) specifications.

           13.      NCAA specifications are tight, they are important, and they had to be met for every

element of the Project, especially the track.

           14.      Nason is a construction management company, meaning it retains and coordinates

various subcontractors to do the different components of the work to be performed on a construction

project.

           15.      For the UMES Track Project, Nason retained a number of different subcontractors to

perform the different components of the Project, including the synthetic surfacing and striping.

                    B.     Beynon’s Subcontract to Surface the Track

           16.      Beynon entered into a subcontract with Nason dated June 24, 2015, for $477,983

(without change orders). Nason / Beynon Subcontract (“N/B Subcontract”) ¶ 4.1 at 3 (Ex. B

hereto).



                                                     -3-
         Case 1:20-cv-02313-CCB Document 1 Filed 08/10/20 Page 4 of 19



       17.     The Scope of Work in the subcontract involved two basic parts, both of which were

in the Critical Path of the UMES Track Project: (1) applying a synthetic surfacing to the asphalt

track and other areas to be surfaced (long jump area, pole vault runway, and shotput and hammer

rings); and (2) painting all the striping and other markings on the synthetic surfacing. N/B

Subcontract, Scope of Work, Ex. B (Ex. B hereto).

               C.     The Specifications for the UMES Track Project

       18.     Paragraph 1.1 of the N/B Subcontract provides that the Subcontract Documents

include the Prime Contract between UMES and Nason, “including without limitation . . .

specifications (a list of the drawings and specifications is included as Exhibit A―List of Drawings

and Specifications) . . . .” N/B Subcontract ¶ 1.1 at 1 (Ex. B hereto); see also id. Art. 40 at 21

(List of Drawings and Specifications incorporated and made part of the Subcontract).

       19.     Exhibit A to the N/B Subcontract is the List of Construction Drawings /

Specifications and includes: “Specification and General Requirements for Renovation/Resurfacing

of the Outdoor Track Sections 01100 – 16000.” N/B Subcontract, Ex. A (Ex. B hereto).

       20.     The Scope of Work for the N/B Subcontract likewise provides that Beynon was

required to “[p]rovide all submittals as per specification section 02540, 02230, 02513T, 02539,

02542.” N/B Subcontract, Ex. B at 2 (Ex. B hereto).

       21.     The process and procedure for submitting submittals was outlined in Specification

01330, which provides 12 pages on exactly how to generate and submit a proper submittal.

       22.     Specification 01330, like all the specifications for the UMES Track Project, was

incorporated into and made a part of the N/B Subcontract. N/B Subcontract ¶ 1.1 at 1, Art. 40 at

21 & Ex. A (Ex. B hereto).




                                               -4-
         Case 1:20-cv-02313-CCB Document 1 Filed 08/10/20 Page 5 of 19



       23.     Section 02540 of the Specifications governs “Track & Field Synthetic Surface.”

Spec. 02540 (Ex. C hereto).

       24.     Among other things, Part 1.4 of Section 02540 governs Submittals and provides

that a submittal must be made for all patching material:

               A.      The following information must be submitted by the Track & Field
                       Synthetic Surfacing Contractor prior to installation. . . .

                       6.      Standard specification and application for recommended subbase
                               primers, crack filler, patching and leveling material. . . .

                       8.      Material safety data sheets [“MSDS sheets”] on all individual
                               components of the product being installed.

Spec. 02540, Pts. 1.4.A.6 & 1.4.A.8, at 1-2 (emphasis added) (Ex. C hereto).

       25.     Part 2.1 of Section 02540 further provides:

               E.      Patching Material: All materials must be approved materials and
                       compatible with the synthetic surface.

Spec. 02540, Pt. 2.1.E, at 5 (emphasis added) (Ex. C hereto).

       26.     As a result, and in addition to all the other specifications that were made a part of

the N/B Subcontract, Beynon agreed to and was contractually obligated to: (a) make a submittal

for any patching material it intended to use; (b) submit MSDS sheets for any such material; and

(c) get approval for using such material before using it.

               D.      Beynon Used Loctite as a Patching Material

       27.     The Beynon surfacing for the UMES track has two layers, both of which are

polyurethane blends: (a) the force-reduction layer, or base layer, which is the bottom layer and

goes directly onto and adheres to the asphalt; and (b) the wearing layer, or top layer, onto which




                                                -5-
           Case 1:20-cv-02313-CCB Document 1 Filed 08/10/20 Page 6 of 19



polyurethane granules (colored EPDM rubber) are broadcast before the wearing layer cures so that

they adhere to it.

        28.     The force-reduction layer is applied first and cures before the wearing layer is

applied.

        29.     Beynon has, with other tracks it has surfaced, had issues with water percolating

through the force-reduction layer and causing the wearing layer to bubble.

        30.     Bubbles in the surface can present serious risks to runners and other athletes using

the surfaced areas and they constitute a defect in Beynon’s work that has, on other projects,

required Beynon to perform corrective action.

        31.     This results in square or rectangular patches in the track.

                E.     Beynon’s Use of Loctite Caused Project Delays

        32.     After Beynon set the force-reduction layer at the UMES track, it found water

percolating through and/or reacting with that layer of the surfacing.

        33.     On its own initiative, Beynon cut out the portions of the force-reduction layer

showing water penetration or reaction, vacuumed out any residual water, and patched the voids

with Loctite Polyurethane Roof & Flashing Sealant (“Loctite”).

        34.     Prior to using the Loctite, Beynon had not: (a) made a submittal for using the

Loctite; (b) made a submittal with the MSDS sheets for the Loctite; and/or (c) gotten the approval

to use the Loctite.

        35.     The Loctite Beynon used is black and all three components of Beynon’s surfacing

materials―the force-reduction layer, the wearing layer, and the granules―are red.

        36.     As a result, Beynon’s use of Loctite as a patching material was readily apparent to

Edward Johnson, P.E., UMES’s Project Manager on the job.



                                                 -6-
         Case 1:20-cv-02313-CCB Document 1 Filed 08/10/20 Page 7 of 19



       37.     On October 27, 2017, Mr. Johnson sent an email to Josh Bullard, Nason’s

Superintendent on the job, directing him to have all the Loctite caulk removed and replaced with

the approved force-reduction material.

       38.     Mr. Johnson further instructed Mr. Bullard: “Do not install the wearing surface over

the Loctite caulk.”

       39.     Nason communicated Mr. Johnson’s directive to Beynon, but Beynon declined to

follow Nason’s directive from Mr. Johnson.

       40.     Robert Toland, Nason’s Project Manager on this job, wrote to Mr. Johnson

summarizing Beynon’s position as follows:

               Here is Beynon’s response to your email:

                      1. They have used this on countless tracks and the Loctite caulk provides a far
                         better water seal than just using force reduction material;

                      2. The use of the Loctite caulk has no impact on the performance of the track;

                      3. UMES needs to allow Beynon to proceed and do its work without these
                         perennial stops―they are the experts in track surfacing and they need to be
                         allowed to do their job;

                      4. They will not engage in more conference calls, which is why I am outlining
                         their thoughts in this email;

                      5. They will not remove the Loctite caulk from the force reduction layer
                         because there is no reason to remove it and because it is being used for a
                         reason―because it provides a better water seal than is provided by just
                         using more of the force reduction material; and

                      6. If UMES cannot allow Beynon to proceed with the Loctite caulk where it is
                         and use it as Beynon deems appropriate to best protect UMES’s interest in
                         not having water bubbles / blisters―based on Beynon’s years of experience
                         and knowledge of how best to surface a track―Beynon will seek payment
                         for what it has done and leave.


                                                  -7-
          Case 1:20-cv-02313-CCB Document 1 Filed 08/10/20 Page 8 of 19



       41.     These were Beynon’s words and Beynon’s position, not Nason’s words or position

even though Nason’s Project Manager was the messenger.

       42.     On October 28, 2017, Mr. Johnson wrote George Brotherston, P.E., retained as a

supervisory Project Manager by Nason’s surety.

       43.     Mr. Johnson explained that UMES’s position was that “[t]he methods and materials

being utilized recently with Loctite roof sealant are not acceptable.”

       44.     The letters and emails from UMES on the use of Loctite not being acceptable,

however, was not a stop work order.

       45.     As a result, Beynon finished the surfacing, applying the wearing layer over all the

patching it had done with Loctite, forever concealing where the Loctite had been used.

       46.     Beynon was set to do the striping of the track on November 6, 2017.

       47.     But UMES and Beynon were at an impasse―UMES would not accept the surfacing

because Beynon applied the wearing layer over the patching it had done with Loctite, and Beynon

would not do the striping until UMES accepted the surfacing.

       48.     As a result, Beynon and UMES were at loggerheads with Nason in the middle:

               a.      Beynon believed it knew what was best, regardless of what the job

                       specifications required, versus

               b.      UMES knew what the job specifications required, yet Beynon proceeded to

                       ignore the specifications as well as UMES’s directive not to apply the

                       wearing layer over the Loctite patching material it had used.

       49.     The synthetic surfacing and striping were in the Critical Path of the Substantial

Completion of the UMES Track Project. (The “Critical Path” in a construction project is the sequence

of tasks or work in a project that are critical to maintaining the project’s targeted completion date.



                                                -8-
           Case 1:20-cv-02313-CCB Document 1 Filed 08/10/20 Page 9 of 19



Meaning, if there is a delay in a task that is in the Critical Path, that delay will necessarily result in a

delay in the completion of the overall project.)

         50.    As a result, Beynon’s use of Loctite as a patching material―without submitting it

for approval, without submitting the MSDS sheets for it, and without getting approval for its

use―delayed the completion of UMES Track Project by suspending / interrupting / stopping the

Critical Path of the Substantial Completion of the Project.

         51.    Much back-and-forth took place from October 28, 2017, to February 2, 2018, about

the use of Loctite and whether its use compromised the track surfacing.

         52.    On February 2, 2018, Jackie Collins, the Director of the Office of Procurement at

UMES, wrote to Mr. Brotherston and explained that UMES would not accept the surfacing over

asphalt that contained moisture (because Beynon did not allow it to cure sufficiently) or over the

Loctite.

         53.    Attached to Ms. Collins’s letter was a diagram showing the portions of the track

surface that UMES was demanding be removed and replaced, which was roughly two-thirds of the

track.

         54.    The remainder of the surfaced area would be under a “wait-and-see review” until

July of 2018, meaning the entirety of all surfaced areas might have to be removed and replaced.

                F.      Beynon’s Performance Bond

         55.    Pursuant to the N/B Subcontract, Beynon was required to secure performance and

payment bonds for its work on the UMES track.

         56.    Pursuant to that obligation, Beynon secured performance and payment bonds from

Federal Insurance Company / Chubb Group of Insurance Companies (“Chubb”) for $477,983.




                                                   -9-
            Case 1:20-cv-02313-CCB Document 1 Filed 08/10/20 Page 10 of 19



           57.   Due to UMES’s position that much (and potentially all) of the surfacing was required

to be removed and replaced, Nason sent a letter to Beynon’s surety, putting it “on notice that to the

extent Beynon does not do the corrective work outlined in the February 2, 2018, letter, Nason intends

to declare Beynon in default under its Subcontract and demand that Federal Insurance Company fulfill

its obligation under the Performance Bond.”

           58.   On February 7, 2018, Beynon gave Mr. Toland a quote for the cost of removing

and resurfacing that part of the track that had been delineated in the diagram from Ms. Collins for

a cost of $262,455.

           59.   This was a cost for which Beynon expected to be paid―as opposed to being

covered under its contract―and the quote “does not include patching or replacement of any asphalt

damaged during the removal process due to the track surfaces adherences to the existing sub-

strate.”

           60.   In reality, the asphalt under the surfacing would have been destroyed by removing

the surfacing and the cost of doing what UMES had ordered would have cost well over $1 million,

meaning that a good deal of money was riding on the fact that UMES had rejected the surfacing

and had ordered it to be removed and replaced.

                 G.     Nason Persuades UMES to Accept the Synthetic Surfacing

           61.   There was, again, a huge volume of back-and-forth between Nason, Beynon,

UMES, Nason’s surety, Chubb, the Maryland Attorney General’s office (UMES being a State

University), and others.

           62.   Ultimately, a meeting was held at UMES on April 9, 2018, with all the involved

players—23 individuals around a collection of tables.




                                                - 10 -
         Case 1:20-cv-02313-CCB Document 1 Filed 08/10/20 Page 11 of 19



        63.     Michael Zisa, Esquire (Nason’s surety’s attorney) and Mr. Toland explained how

and why UMES should accept the surfacing with the Loctite caulk used as a patching material.

        64.     Messrs. Zisa and Toland were at that meeting arguing Beynon’s case for it and for

Chubb under the Performance Bond so that they could avoid having to remove and replace most

if not all the surfacing.

        65.     Mr. Toland had been doing this for months before that meeting and months

afterwards.

        66.     Much back-and-forth again took place after this meeting between UMES, the

Attorney General’s office, Nason, and Beynon.

        67.     Ultimately, through Nason’s hard work, UMES agreed to accept the track surfacing

with the Loctite caulk having been used as a patching material and without Beynon having to

remove and replace any of it.

                H.      Beynon Used the Wrong Paint for Striping

        68.     Specification 02542 titled “Track & Field Line Markings” governs the striping and

other markings that Beynon subcontracted to paint on the UMES Track Project.

        69.     Part 2.1.A of Specification 02542 provides: “[t]he paint is a polyurethane based

paint used on Track & Field Synthetic Surface.” Spec. 02542, Pt. 2.1.A (Ex. D hereto).

        70.     This requirement was reiterated in the Scope of Work attached to the N/B

Subcontract. N/B Subcontract, Ex. B at 2 (Ex. B hereto) (“The paint will be polyurethane based

used on Track and Field Synthetic Surface.”).

        71.     Instead of using a polyurethane based paint to paint the striping and other markings

on the track and other surfaces, Beynon (actually, Beynon’s sub-subcontractor) began the striping

with a Sherwin Williams Metalatex semigloss paint.



                                                - 11 -
           Case 1:20-cv-02313-CCB Document 1 Filed 08/10/20 Page 12 of 19



          72.      This was discovered after the striping had begun, at which point it would be

impossible to remove the incorrect paint that had been applied and apply the correct polyurethane

paint.

          73.      The striping and other markings on the track and other surfaces were in the Critical

Path of the UMES Track Project.

          74.      Beynon’s use of the wrong paint for the striping and other markings on the track

and other surfaces―without submitting it for approval and without getting approval for its

use―delayed the completion of UMES Track Project by suspending / interrupting / stopping the

Critical Path of the Substantial Completion of the Project.

                   I.     The Terms and Conditions of the N/B Subcontract

          75.      Under the terms and conditions of the N/B Subcontract, Beynon agreed to pay

Nason for the costs of any delays, disruptions, hinderances, obstructions, or interferences with the

completion of the UMES Track Project caused by Beynon or any of its officers, agents, servants,

employees, subcontractors, or suppliers.

          76.      Under the terms and conditions of the N/B Subcontract, Beynon agreed to pay

Liquidated Damages in the amount of $500.00 per day for any delays to the UMES Track Project

caused by Beynon or any entity or person retained by Beynon or for whose acts Beynon may be

liable.

          77.      Under the terms and conditions of the N/B Subcontract, Beynon agreed to pay

Nason for its costs and attorney’s fees in this dispute and its costs and attorney’s fees leading up

to this lawsuit.

          78.      Under the terms and conditions of the N/B Subcontract, mediation is a mandatory

condition precedent to further dispute resolution, i.e., this lawsuit.



                                                  - 12 -
         Case 1:20-cv-02313-CCB Document 1 Filed 08/10/20 Page 13 of 19



        79.     Nason and Beynon underwent mediation through the American Arbitration

Association on May 27, 2020. The mediation did not resolve this dispute.

                                         COUNT I
                                   BREACH OF CONTRACT:
                                  BEYNON’S USE OF LOCTITE

        80.     The foregoing allegations are incorporated herein as if set forth in full.

        81.     “[T]o state a claim for breach of contract, a plaintiff need only allege the existence of a

contractual obligation owed by the defendant to the plaintiff, and a material breach of that obligation by

the defendant.” RRC Ne., LLC v. BAA Maryland, Inc., 994 A.2d 430, 442 (Md. 2010); see also

WSC/2005 LLC v. Trio Ventures Assocs., 190 A.3d 255, 267 (Md. 2018) (“To prove breach [of

contract], a plaintiff must simply show that the defendant owed the plaintiff a contractual

obligation and that the defendant breached that obligation.” (internal quotations omitted)).

        82.     Beynon entered into and was under contract with Nason to, among other things,

surface the track at UMES and to paint the striping and other markings on the track surfacing.

        83.     The N/B Subcontract incorporated Section 02540 of the Specifications for the

UMES Track Project, which required that: (a) all patching and leveling material to be used by the

Track & Field Synthetic Surfacing Contractor, Beynon, must be submitted prior to being used; (b)

MSDS sheets for all components of the products being installed be submitted prior to being used;

and (c) all patching materials had to be approved before they could be used.

        84.     On or about October 2, 2017, Beynon began surfacing the UMES track and other

areas to be surfaced.

        85.     On or about October 21, 2017, Beynon began cutting out portions of the force-

reduction material and used Loctite to patch the cutout areas.




                                                  - 13 -
         Case 1:20-cv-02313-CCB Document 1 Filed 08/10/20 Page 14 of 19



       86.     On or about October 27, 2017, Mr. Johnson at UMES rejected Beynon’s use of

Loctite as a patching material and directed Nason to remove all the areas with Loctite and replace

it with the approved force-reduction material.

       87.     Nason instructed Beynon to remove all the areas with Loctite and resurface it with

the approved force-reduction material.

       88.     Beynon declined to do that.

       89.     On or about October 28, 2017, Mr. Johnson at UMES wrote to Mr. Brotherston and

stated that Beynon’s use of Loctite was “not acceptable.”

       90.     On or about February 2, 2018, Ms. Collins at UMES wrote to Mr. Brotherston and

advised him that UMES would not accept the surfacing Beynon had installed and directed him to

have roughly two-thirds of it removed and replaced.

       91.     The Loctite that Beynon used on the UMES track was a “patching material.”

       92.     Beynon never submitted the identity, specifications, and/or MSDS sheets for the

Loctite before using it nor did it ever receive approval of the Loctite before using it.

       93.     Beynon’s failure to submit the identify, specifications, and/or MSDS sheets for the

Loctite before using it, as well as using the Loctite as a patching material before having it approved,

constitutes a material breach of contract.

       94.     Beynon’s refusal to obey the directive to remove the Loctite before applying the

top / wearing layer of the surfacing, but instead applying the wearing layer on top of the force-

reduction layer with Loctite in it—thereby forever concealing where the Loctite had been used—

constitutes a material breach of contract.

       95.     Because UMES would not accept the track surfacing with the Loctite used as a

patching material, Beynon would not paint the striping and other markings on the surfacing.



                                                 - 14 -
         Case 1:20-cv-02313-CCB Document 1 Filed 08/10/20 Page 15 of 19



       96.     A significant delay in the Critical Path of the UMES Track Project was caused by:

(a) Beynon’s material breach of contract by using the Loctite without first identifying it, submitting

its MSDS sheets, and getting approval for its use; (b) Beynon’s subsequent material breach of

contract by refusing to remove the Loctite as directed; and (c) Beynon’s subsequent material

breach of contract by refusing to paint the striping and other markings on the surfacing material

because UMES would not accept the surfacing material due to Beynon’s use of Loctite.

       97.     Beynon’s material breach of contract by using Loctite as a patching material was

the but-for and proximate cause of a significant delay in the Critical Path of the Substantial

Completion of the UMES Track Project.

       98.     That significant delay in the Critical Path of the Substantial Completion of the

UMES Track Project was the but-for and proximate cause of significant damages to Nason.

       99.     Ergo, Beynon’s material breach of contract by using Loctite as a patching material

was the-but for and proximate cause of significant damages to Nason.

       100.    Those damages include, but are not limited to, the following:

               a.      Nason’s Liability for Liquidated Damages to UMES;

               b.      Beynon’s Responsibility for Liquidated Damages under the Subcontract;

               c.      Nason’s Extended General Conditions for the periods of delay;

               d.      Nason’s personnel costs, attorney’s fees, and other costs fighting the battle

                       for Beynon and ultimately persuading UMES to accept Beynon’s surfacing

                       with the Loctite and without having to remove it and replace it; and

               e.      Nason’s Attorney’s Fees and Costs of this lawsuit, the mediation, and all

                       the prior work leading up to this litigation.

       101.    Nason’s damages in this case exceed $500,000.00.



                                                - 15 -
         Case 1:20-cv-02313-CCB Document 1 Filed 08/10/20 Page 16 of 19



       WHEREFORE, Plaintiff Nason Construction, Inc., respectfully requests that a judgment

be entered in its favor and against Defendant Beynon Sports Surfaces, Inc., for all damages caused

by the delay due to Beynon’s material breach of contract by using Loctite Polyurethane Roof &

Flashing Sealant as a patching material without first submitting it as an intended product to be

used, submitting the MSDS sheets for the product, and securing the approval to use the material

before proceeding to use it, together with all costs and attorney’s fees.

                                        COUNT II
                                 BREACH OF CONTRACT:
                            BEYNON’S USE OF THE WRONG PAINT

       102.    The foregoing allegations are incorporated herein as if set forth in full.

       103.    Beynon entered into and was under contract with Nason to, among other things,

paint the striping and other markings on the track and other surfaces.

       104.    The N/B Subcontract incorporated Section 02542 of the Specifications for the

UMES Track Project, which provides: “[t]he paint is a polyurethane based paint used on Track &

Field Synthetic Surface.”

       105.    On or before August 8, 2018, Beynon began painting the striping and other

markings on the UMES track and other surfaces using the wrong paint—a Sherwin Williams

Metalatex semigloss paint.

       106.    On or about August 9, 2018, Nason wrote to Beynon and explained that: (a) Beynon

was using the wrong paint for the striping and other markings; (b) Mr. Johnson at UMES was on

vacation at that time; (c) it would be impossible to remove the wrong paint without destroying the

surfacing; (d) that by continuing to paint the striping and other markings with the wrong paint,

Beynon was proceeding at its own risk; and (e) that “any delays or cost associated with these issues

[the use of the wrong paint] will be Beynon’s responsibility.”



                                                 - 16 -
         Case 1:20-cv-02313-CCB Document 1 Filed 08/10/20 Page 17 of 19



       107.    Ultimately, UMES accepted the striping and other markings with the wrong paint,

but Beynon’s use of the wrong paint caused delays in the Critical Path of the UMES Track Project

because it delayed UMES accepting the track.

       108.    Beynon’s use of a Sherwin Williams Metalatex semigloss paint for the striping and

other markings was a material breach of contract given that the specifications called for the use of

“polyurethane based paint used on Track & Field Synthetic Surface.”

       109.    Beynon’s material breach of contract by using a Sherwin Williams Metalatex

semigloss paint for the striping and other markings instead of a polyurethane based paint caused a

significant delay in the Critical Path of the Substantial Completion of the UMES Track Project.

       110.    Beynon’s material breach of contract by using the wrong paint was the but-for and

proximate cause of a significant delay in the Critical Path of the Substantial Completion of the

UMES Track Project.

       111.    That significant delay in the Critical Path of the Substantial Completion of the

UMES Track Project was the but-for and proximate cause of significant damages to Nason.

       112.    Ergo, Beynon’s material breach of contract was the but-for and proximate cause of

significant damages to Nason.

       113.    Those damages include, but are not limited to, the following:

               a.      Nason’s Liability for Liquidated Damages to UMES;

               b.      Beynon’s Responsibility for Liquidated Damages under the Subcontract;

               c.      Nason’s Extended General Conditions for the periods of delay;

               d.      Nason’s personnel costs, attorney’s fees, and other costs fighting the battle

                       for Beynon and ultimately persuading UMES to accept Beynon’s surfacing

                       with the Loctite and without having to remove it and replace it; and



                                               - 17 -
         Case 1:20-cv-02313-CCB Document 1 Filed 08/10/20 Page 18 of 19



               e.      Nason’s Attorney’s Fees and Costs of this lawsuit, the mediation, and all

                       the prior work leading up to this litigation.

       114.    Nason’s damages in this case exceed $500,000.00.

       WHEREFORE, Plaintiff Nason Construction, Inc., respectfully requests that a judgment

be entered in its favor and against Defendant Beynon Sports Surfaces, Inc., for all damages caused

by the delay due to Beynon’s material breach of contract by using a Sherwin Williams Metalatex

semigloss paint instead of a polyurethane based paint as called for in the UMES Track Project

specifications, together with all costs and attorney’s fees.



                                               COHEN SEGLIAS PALLAS
                                               GREENHALL & FURMAN PC


                                                /s/ Jackson S. Nichols
                                               JACKSON S. NICHOLS
                                               Dist. Md. Bar No. 19689
                                               900 Seventh Street, NW
                                               Suite 725
                                               Washington, DC 20001
                                               202-466-4110 (tel)
                                               202-466-2693 (fax)
                                               jnichols@cohenseglias.com
                                               Counsel for Plaintiff,
                                               Nason Construction, Inc.


Dated: August 10, 2020




                                                - 18 -
              Case 1:20-cv-02313-CCB Document 1 Filed 08/10/20 Page 19 of 19



                                  CERTIFICATE OF SERVICE

          I, Jackson S. Nichols, Esquire, certify that a true and correct copy of the foregoing

Complaint was caused to be sent to the following via Federal Express on August 10, 2020:



                  Beynon Sports Surfaces, Inc.
                  Attn. John T. Beynon, President
                  16 Alt Road
                  Hunt Valley, MD 21030




                                               /s/ Jackson S. Nichols
                                              JACKSON S. NICHOLS


Dated: August 10, 2020




6448704.1 -
